

EMPLOYMENT AGREEMENT


This Employment Agreement made effective as of March 2, 2020 by and between
Diversicare Healthcare Services, Inc., a Delaware corporation (the “Company”),
and Rebecca B. Bodie (the “Executive”).


In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:


SECTION I EMPLOYMENT


The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Period of Employment as provided in Section
III.A. below and upon the terms and conditions provided in the Agreement.


SECTION II
POSITION AND RESPONSIBILITIES


The Executive agrees to serve as Executive Vice President and Chief Operating
Officer of the Company and to be responsible for the typical management
responsibilities expected of an officer holding such positions and such other
responsibilities as may be assigned to Executive from time to time by the Chief
Executive Officer or the Board of Directors of the Company (the “Board”).


SECTION III TERMS AND DUTIES


A.
Period of Employment



The period of Executive’s employment under this Agreement will commence as of
the date hereof and shall continue through September 30, 2020, subject to
extension or termination as provided in this Agreement (“Period of Employment”).
On October 1 of each year beginning October 1, 2020, the period of Executive’s
employment shall be extended for additional one (1) year periods, unless either
party gives notice thirty (30) days in advance of the expiration of the then
current period of employment of such party’s intent not to extend the Period of
Employment.


B.
Duties



During the Period of Employment, the Executive shall devote all of her business
time, attention and skill to the business and affairs of the Company and its
subsidiaries; provided, however, that, subject to the terms and conditions of
Section IX below, the Company agrees that Executive may: (1) engage in and
manage her passive personal investments; (2) engage in charitable and civic
activities; and (3) with the consent and approval of the Board (or a committee
thereof in), serve as a member of the Board of Directors or Managers of another
entity, provided that the activities described in the foregoing clauses (1)
through (3) will not conflict with the






510552-1



business and affairs of the Company or its subsidiaries or materially interfere
with Executive’s performance of her duties and responsibilities hereunder. The
Executive will perform faithfully the duties which may be assigned to her from
time to time by the Board. The Executive will perform her duties primarily at
the Company’s headquarters in Nashville, Tennessee. The Company recognizes that
Executive currently resides in Georgia, and will commute to Nashville. Expense
reimbursement for commuting to Nashville will be as provided in Section V.


SECTION IV COMPENSATION AND BENEFITS


A.
Compensation



For all services rendered by the Executive in any capacity during the Period of
Employment, the Executive shall be compensated as follows:


1.
Base Salary



The Company shall pay the Executive a base salary (“Base Salary”) as follows:
three hundred thousand ($300,000.00) per annum.


Base Salary shall be payable according to the customary payroll practices of the
Company, but in no event less frequently than once each month and subject to
applicable withholdings and deductions. The Base Salary shall be reviewed
annually and shall be subject to increase according to the policies and
practices adopted by the Company from time to time.


B.
Annual Incentive Awards



The Company will pay the Executive annual incentive compensation awards as may
be granted by the Board or a compensation committee to the Executive under any
applicable executive bonus or incentive plan in effect from time to time. In all
events, any such incentive bonuses or payments will be made between January 1
and March 15 following the Executive’s taxable year in which such award is no
longer subject to a substantial risk of forfeiture as defined by Treasury
Regulation Section 1.409A-1(d).


C.
Additional Benefits



The Executive will be entitled to participate in all compensation or employee
benefit plans or programs in effect from time to time for the Company’s salaried
employees. The Executive will participate to the extent permissible under the
terms and provisions of such plans or programs in accordance with program
provisions. These may include group hospitalization, health, dental care, life
or other insurance, tax qualified pension, car allowance, housing allowance,
savings, thrift and profit sharing plans, termination pay programs, sick leave
plans, travel or accident insurance, disability insurance, and contingent
compensation plans including capital accumulation programs, Restricted Stock
programs, stock purchase programs and stock option plans. Nothing in this
Agreement will preclude the Company from amending or terminating any



of the plans or programs applicable to salaried or senior executives at any
time, in its sole discretion.


SECTION V BUSINESS EXPENSES


The Company will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of her
duties and obligations under this Agreement. The Executive will be compensated
for reasonable travel expenses to the Company’s headquarters in Nashville, TN.


SECTION VI DISABILITY


A.In the event of Disability of the Executive during the Period of Employment,
the Company will continue to pay the Executive according to the compensation
provisions of this Agreement during the period of her Disability, until such
time as Executive’s long term disability insurance benefits are available. Once
the Executive’s long term disability insurance benefits are available, the
Company’s obligation to continue paying compensation shall cease unless the
Disability ends. Notwithstanding the foregoing, in the event the Executive’s
Disability lasts for a continuous period of six (6) months after the Executive
first becomes disabled, the Company may terminate the employment of the
Executive. In this case, the Company’s obligation to make payments under this
Agreement shall cease as of the date of termination, except for earned but
unpaid Base Salary and incentive compensation awards, which will be paid on a
pro-rated basis for the year in which the Disability occurred based on actual
performance and paid at such time as incentive awards are paid in accordance
with Section IV.B above. In the event of such termination, all unvested stock
options, SARs, restricted stock, restricted stock units or other equity grants
granted to the Executive under the Company’s 2010 Long-Term Incentive Plan or
other stock option program or plan (the “Plan”) held by Executive shall be
deemed fully vested on the date of such termination.


B.During the period the Executive is receiving payments of either regular
compensation or disability insurance described in this Agreement and as long as
she is physically and mentally able to do so, the Executive will furnish
information and assistance to the Company and from time to time will make
herself available to the Company to undertake assignments consistent with her
prior position with the Company and her physical and mental health, but only in
accordance with applicable law. If the Company fails to make a payment or
provide a benefit as set forth in this Section VI, the Executive’s obligation to
furnish such information and assistance will end.


SECTION VII DEATH


In the event of the death of the Executive during the Period of Employment, the
Company’s obligation to make payments under this Agreement shall cease as of the
date of death, except for earned but unpaid Base Salary and incentive
compensation awards, which will be paid on a pro-



rated basis for the year in which the death occurred based on actual performance
and paid at such time as incentive awards are paid in accordance with Section
IV.B above. In the event of death, all unvested stock options, SARS, restricted
stock, restricted stock units or other equity grants granted to the Executive
under the Plan held by Executive shall be deemed fully vested on the date of
death. Any proceeds of any applicable life or other insurance or other death
benefit programs provided by the Company shall be paid in accordance with the
terms of each such plan or program.


SECTION VIII
EFFECT OF TERMINATION OF EMPLOYMENT


A.If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge, as defined later in this Agreement, but
only if Executive has executed and not revoked within the revocation period a
valid and effective release agreement in a form reasonably acceptable to the
Company (the “Release”), the Company will pay the Executive in a lump sum an
amount equal to 100% of her annual Base Salary as in effect at the time of the
termination which payment shall be made upon the effective date of the Release,
subject to Section XII. Any earned but unpaid Base Salary and incentive
compensation awards will be paid in a lump sum upon such Without Cause
Termination or Constructive Discharge. In addition, the Company shall make a
lump-sum cash payment equal to the economic value (without any discount or
reduction for the time value of money) of the provision of twelve (12) months of
the group hospitalization, health, dental care, disability and life insurance
benefits described in this Agreement as in effect (and to the extent that
Executive is enrolled) at the date of termination of employment; provided,
however, that (1) with respect to any employee benefit plan or program of the
Company that provides coverage on an insured basis, such economic value shall be
the cost of the total premiums expected to be paid by the Company for such
coverage of the Executive for twelve (12) months, and (2) with respect to all
other employee benefit plans or programs of the Company, the economic value
shall be the expected net cost to the Company of providing such coverage to the
Executive for a period of twelve (12) months, grossed up for any income, payroll
or similar taxes to which such payments may be subject. If the Executive’s
employment terminates due to either a Without Cause Termination or a
Constructive Discharge, all stock options, SARs, restricted stock or other
equity grants granted to the Executive under the Plan shall be deemed vested.
Any restricted stock or restricted stock units that are held or become vested by
the Executive at the time of such termination of employment shall be settled in
accordance with their terms, including any applicable deferral elections made
under Section 409A of the Code.


B.If the Executive’s employment terminates due to a Termination for Cause,
earned but unpaid Base Salary will be paid through the date of termination. No
other payments will be made or benefits provided by the Company.


C.Upon termination of the Executive’s employment at any time for reasons other
than due to death, Disability, or pursuant to Paragraph A of this Section, the
Period of Employment and the Company’s obligation to make payments under this
Agreement will cease as of the date of the termination except as expressly
defined in this Agreement.


D.
For this Agreement, the following terms have the following meanings:




1.
“Termination for Cause” is limited to the following:



(i)    A material breach or omission by the Executive of any of her duties or
obligations under this Agreement (except due to Disability) that the Executive
shall fail to cure after receipt of written notice of such breach or omission
from the Company, which notice shall designate the period of time within which
the breach or omission must be cured to the satisfaction of the Company, as
applicable, in order to prevent a termination for Cause; provided, however, that
Executive shall only be permitted the opportunity to cure such breaches or
omissions a total of two (2) times in any twelve (12)-month rolling period;


(ii)    The Executive shall willfully engage in any action that materially
damages, or that may reasonably be expected to materially damage, the Company or
the business or goodwill thereof;


(iii)
The Executive shall breach her fiduciary duty to the Company;



(iv)    The Executive shall commit any act involving fraud, the misuse or
misappropriation of money or other property of the Company, a felony, or chronic
absenteeism;


(v)    Gross negligence or willful misconduct by the Executive or Executive’s
performance of her duties in a repeatedly unsatisfactory manner;


(vi)    The Executive shall commit acts constituting gross insubordination, such
as, without limitation, the intentional disregard of any reasonable directive of
the Company.


2.    “Constructive Discharge” means termination of the Executive’s employment
by the Executive as a result of any of the following: a material diminution of
Base Salary of Executive; a material diminution in the Executive’s authority,
duties or responsibilities; or any other action or inaction that constitutes a
material breach of the terms of this Agreement. Provided, however, that such
condition shall not constitute a reason for Constructive Discharge unless the
Executive provides written notice of such condition within sixty (60) days of
its occurrence and provides the Company with thirty (30) days to remedy the
condition. Further, any termination of employment by the Executive must occur
within one hundred twenty (120) days from the initial existence of the condition
giving rise to the Constructive Discharge.


3.    “Without Cause Termination” means termination of the Executive’s
employment by the Company (a) other than due to (i) death, (ii) Disability or
(iii) Termination for Cause; or (b) upon expiration of the Period of Employment
as a result of the giving of notice by the Company of its intent not to extend
the Period of Employment as provided in Section III.A, for notices given after
October 1, 2020, and the Executive’s termination of employment due to such
nonrenewal.




SECTION IX
OTHER DUTIES OF THE EXECUTIVE DURING AND AFTER THE PERIOD OF EMPLOYMENT





A.The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in her possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.


B.The Executive recognizes and acknowledges that Confidential Information is a
valuable asset of the Company. “Confidential Information” means all
confidential, proprietary and trade secret information (including all tangible
and intangible embodiments thereof) that concerns the Company, the services or
products offered by the Company, lists of and information regarding current and
prospective patients, customers, referral sources, payors, vendors and suppliers
of the Company, personnel information (including the identity of former, current
and prospective employees, independent contractors and other business associates
of the Company and the responsibilities, competence and abilities of such
persons), computer programs, unpatented inventions, discoveries or improvements,
marketing, manufacturing or organizational research and development, contracts
and contractual relations, licenses, accounting ledgers and financial
statements, business plans, forecasts and projections, business methods, pricing
and financial information, information concerning planned or pending
acquisitions or divestitures, and information concerning purchases of real
property or major equipment or other personal property, and any other
information or data that the Company treats as proprietary or designates as
confidential information, whether or not owned or developed by Company;
provided, however, that “Confidential Information” does not include any
information that has been made generally available to the public (other than
through the Executive’s breach of this Agreement or by a third- party’s breach
of a confidentiality covenant). Access to and knowledge of this information are
essential to the performance of the Executive’s duties under this Agreement. The
Executive will not during the Period of Employment or after except to the extent
reasonably necessary in performance of the duties under this Agreement, give to
any person, firm, association, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company except as required by law provided that as soon as
reasonably practicable before such disclosure, the Executive gives the Company
prompt written notice of such disclosure to enable the Company to seek a
protective order or otherwise preserve the confidentiality of such information.
The Executive will not make use of this type of information for her own purposes
or for the benefit of any person or organization other than the Company. The
Executive will also use her best efforts to prevent the disclosure of this
information by others.


C.Promptly after the date the Executive’s employment with the Company ends or at
the Company’s earlier request, the Executive will deliver to the Company all
Confidential Information, keys, computer hardware, computer software, equipment,
notebooks, documents, memoranda, reports, files, samples, books, correspondence,
lists and other records (in whatever form) that are in the Executive’s
possession or under the Executive’s control and were obtained from or relate to
the Company’s business. All such information and property will remain the
property of the Company.


D.During the Period of Employment and for a twelve (12) month period thereafter,
the Executive will not use her status with the Company to obtain loans, goods or
services from another organization on terms that would not be available to her
in the absence of her relationship



to the Company. During the Period of Employment and for a twelve (12) month
period following termination of the Period of Employment: (i) the Executive will
not make any statements or perform any acts intended to advance the interest of
any existing or prospective competitors of the Company in any way that will
injure the interest of the Company; (ii) the Executive without prior express
written approval by the Board will not directly or indirectly own or hold any
proprietary interest in or be employed by or receive compensation from any party
engaged in the same or any similar business in the same geographic areas the
Company does business; and (iii) the Executive without express prior written
approval from the Board, will not solicit any then current clients of the
Company to terminate, restrict, or hinder such client’s association with the
Company or interfere in any way with the relationship between such client and
the Company. For the purposes of the Agreement, proprietary interest means legal
or equitable ownership, whether through stock holdings or otherwise, of a debt
or equity interest (including options, warrants, rights and convertible
interests) in a business firm or entity, or ownership of more than 5% of any
class of equity interest in a publicly-held company. For a twelve (12) month
period after termination of the Period of Employment for any reason, the
Executive will not directly or indirectly hire any employee of the Company or
solicit or encourage any such employee to leave the employ of the Company;
provided however, that general solicitations published in a journal, newspaper
or other publication or posted on an internet job site and not specifically
directed toward employees of the Company will not constitute a breach of this
Section IX.D (collectively, the “Non-Competition Provisions”). The Executive
acknowledges that the covenants contained herein are reasonable as to geographic
and temporal scope, and do not impose a greater restraint than is necessary to
protect the goodwill and legitimate business interests of the Company.


E.The Executive acknowledges that her breach or threatened or attempted breach
of any provision of Section IX would cause irreparable harm to the Company not
compensable in monetary damages and that the Company shall be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section IX
without being required to prove damages or furnish any bond or other security.
The parties agree that if any court or other decision-maker of competent
jurisdiction determines that any of Executive’s covenants contained in this
Agreement, including, without limitation, any of the Non-Competition Provisions,
or any part thereof, is unenforceable because of the duration or geographical
scope of such provision, then, after such determination, the duration or scope
of such provision, as the case may be, shall be reduced so that such provision
becomes enforceable and, in its reduced form, such provision shall then be
enforceable and shall be enforced.


SECTION X INDEMNIFICATION, LITIGATION


The Company shall indemnify and hold harmless Executive for any liability to any
third- party incurred by reason of any act or omission performed by Executive
while acting in good faith on behalf of the Company and within the scope of the
authority of Executive pursuant to this Agreement and under the rules and
policies of the Company, except that Executive must have in good faith believed
that such action was in the best interest of the Company and such course of
action or inaction must not have constituted gross negligence, fraud, willful
misconduct, or breach of a fiduciary duty.



SECTION XI CHANGE IN CONTROL


In the event there is a Change in Control (as defined below) of the ownership of
the Company, any stock options granted to the Executive, but subject to vesting
restrictions, will be fully vested upon a Change in Control whether or not the
Executive is terminated.


SECTION XII
CODE SECTION 409A COMPLIANCE


A.Administration and Construction. To the extent applicable (as determined by
Section XII.B, below), the parties hereto intend that this Agreement comply with
Section 409A. This Agreement shall be construed in such a manner as to be in
compliance with Section 409A. Any term used in this Agreement which is defined
in Section 409A or the regulations promulgated thereunder (the “Regulations”)
shall have the meaning set forth therein unless otherwise specifically defined
herein. Should any provision be found to be not in compliance with Section 409A,
the parties are hereby contractually obligated to execute any and all amendments
to this Agreement deemed necessary and required by legal counsel for the parties
to achieve compliance with Section 409A.


B.
Section 409A Compliance.



1.    All payments to be made to the Executive upon a termination of employment
may only be made upon a “separation from service” (defined below) of the
Executive. For purposes of Section 409A, (i) the Executive may not, directly or
indirectly, designate the calendar year of payment; and (ii) no acceleration of
the time and form of payment of any nonqualified deferred compensation to the
Executive, or any portion thereof, shall be permitted. Each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Section 409A.


2.
Delayed Payments.



(i)    Notwithstanding any other payment schedule provided herein to the
contrary, if, and only if, the Executive is deemed on her termination date to be
a “specified employee” within the meaning of that term under section
409A(a)(2)(B) of the Code, then the terms of this Subsection shall apply as
required by Section 409A. Any payment that is considered deferred compensation
under Section 409A payable on account of a “separation from service” shall be
made on the date that is the earlier of (y) the expiration of the six (6) month
period measured from the date of such “separation from service” of the Executive
or (z) the date of the Executive’s death (the “Delay Period”) to the extent
required under and in accordance with Section 409A. Upon the expiration of the
Delay Period, all payments delayed pursuant to the immediately preceding
sentence (whether they otherwise would have been payable in a single sum or in
installments in the absence of such delay) shall be paid to the Executive in a
lump sum by the Company, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.





(ii)    To the extent that any benefits to be provided during the Delay Period
are considered deferred compensation under Section 409A provided on account of a
“separation from service,” and such benefits are not otherwise exempt from
Section 409A, the Executive shall pay the cost of such benefits during the Delay
Period, and the Company shall reimburse the Executive, to the extent that such
costs otherwise are required to be paid by the Company under this Agreement or
to the extent that such benefits otherwise are required to be provided by the
Company at no cost to the Executive, the Company’s share of the cost of such
benefits upon expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Company in accordance with the procedures
specified herein.


3.    Notwithstanding any other provision of the plans or programs constituting
the benefits described herein, any expenses or other fringe benefits that are
deemed deferred compensation as defined in Section 409A shall be reimbursed or
provided in accordance with Section 1.409A-3(i)(1)(iv) of the Treasury
Regulations, including (i) the amount of expenses eligible for reimbursement and
the provision of in-kind benefits during any calendar year shall not affect the
amount of expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement of an eligible
expense shall be made on or before December 31 of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement or right to in-kind benefit shall not be subject to liquidation or
exchange for another benefit.


4.    Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A be subject to offset by any other amount unless
otherwise permitted by Section 409A.


5.    Notwithstanding the any other provision of this Agreement, if the
consideration and revocation period regarding the Release begins and ends in
separate years, the payment or commencement of the termination payments under
Section VIII above shall be accumulated and made or commence in the subsequent
year in all events.


C.
Section 409A Definitions.



1.    Section 409A. Section 409A shall mean section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the final regulations issued
thereunder.


2.    For purposes of this Agreement, the phrase termination of employment or
any similar term or phrase shall mean the Executive’s “separation from service”
as defined by the default provisions of Treas. Reg. § 1.409A-1(h).


3.
A “Change in Control” shall mean any of the following:



(i)    Change of Ownership of the Company. The date that any one person, or more
than one person acting as a group, acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the



Company. However, if any one person, or more than one person acting as a group,
is considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section
XII.D.3(i). This Section XII.D.3(i) applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and stock in the
Company remains outstanding after the transaction.


(ii)
Change in the Effective Control of the Company.



(a)    The date any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing thirty percent (30%) or more of the total voting power of the
stock of the Company. If any one person, or more than one person acting as a
group, is considered to effectively control the Company (within the meaning of
this Section XII.D.3(ii)(a)), the acquisition of additional control of the
Company by the same person or persons is not considered to cause a change in the
effective control of the Company (or to cause a change in the ownership of the
corporation within the meaning of Section XII.D.3(i)).


(b)    The date a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.


(iii)    Change in the Ownership of a Substantial Portion of the Company’s
Assets. The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than eighty percent (80%)
of the total gross fair market value of all of the assets of the corporation
immediately before such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. Notwithstanding the foregoing, a Change in Control
shall not be deemed to have occurred for purposes of this Agreement when there
is a transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer as provided in the following sentence. A transfer
of assets by the Company is not treated as a change in the ownership of such
assets if the assets are transferred to (w) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
stock in the Company, (x) an entity, fifty percent (50%) or more of the total
voting power of which is owned, directly or indirectly, by the Company, (y) a
Person, or more than one Person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total voting power of all the
outstanding stock of the Company, or (z) an entity,



at least fifty percent (50%) of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (y) above.


For purposes of this Section XII.D.3, persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.


This definition of “Change in Control” is intended to be consistent with the
phrase “change in the ownership or effective control of the corporation, or in
the ownership of a substantial portion of the assets of the corporation” as used
in section 409A(a)(2)(A)(v) of the Code and the Regulations promulgated
thereunder and shall be interpreted and applied in a manner consistent with such
intent. Further, this definition is intended to comply with Section 409A and
shall be interpreted in accordance therewith.


(4)“Disability” or “Disabled” as used in this Agreement means the Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, as provided in Section 1.409A-3(i)(4) of the Treasury Regulations.


SECTION XIII NON-WAIVER


The parties’ respective rights and remedies under this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power or privilege under this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. No waiver will be effective unless it is in writing and signed by an
authorized representative of the waiving party. No waiver given will be
applicable except in the specific instance for which it was given. No notice to
or demand on a party will constitute a waiver of any obligation of such party or
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement.






SECTION XIV EFFECTIVE PRIOR AGREEMENTS



This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter and supersedes any prior employment
or severance agreements between the Company and its affiliates, and the
Executive.


SECTION XV CONSOLIDATION, MERGER OR SALE OF ASSETS


Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger or sale
of assets, the term “the Company” as used will mean the other corporation and
this Agreement shall continue in full force and effect. This Section XV is not
intended to modify or limit the rights of the Executive hereunder, including
without limitation, the rights of Executive under Section XI.


SECTION XVI MODIFICATION


This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.


SECTION XVII GOVERNING LAW; ARBITRATION


This Agreement has been executed and delivered in the State of Tennessee and its
validity, interpretation, performance and enforcement shall be governed by the
laws of that state.


Any dispute among the parties hereto shall be settled by arbitration in
Nashville, Tennessee, in accordance with the rules of the American Arbitration
Association or other rules mutually agreed to by the parties and judgment upon
the award rendered may be entered in any court having jurisdiction thereof.


SECTION XVIII NOTICES


All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by registered mail, return receipt requested, or if
delivered by hand, overnight delivery service or confirmed facsimile
transmission, to the following:


(a)    If to the Company, at 1621 Galleria Boulevard, Brentwood, TN 37027- 2926,
Attention: President or Chief Executive Officer, or at such other address as may
have been furnished to the Executive by the Company in writing; or





(b)    If to the Executive, at 4910 Flycatcher Drive, Alpharetta, GA 30004, or
such other address as may have been furnished to the Company by the Executive in
writing.


SECTION XIX
BINDING AGREEMENT; ASSIGNMENT


This Agreement shall be binding on the parties’ successors, heirs and assigns.
This Agreement, and all of Executive’s rights and duties hereunder, shall not be
assignable or delegable by Executive. This Agreement may be assigned by the
Company without Executive’s consent.


[Signature page follows]



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


DIVERSICARE HEALTHCARE SERVICES, INC.


/s/ James R. McKnight, Jr.
By:
     James R. McKnight, Jr.

Title:    President and Chief Executive Officer EXECUTIVE:


/s/ Rebecca B. Bodie
Rebecca B. Bodie


27850578.1


